DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/18/2022 is acknowledged and entered by the Examiner. Claims 13-15 have been canceled. Claims 1-12 and 16-18 are currently pending in the instant application.  
The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Beasley (US 2015/0235847 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-12 and 16-18 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/18/2022, have been carefully reviewed and searched.  
	Regarding claims 1-12, there is currently no prior art
alone or in combination that teaches or render obvious a
material having a multi-layered structure as recited in claim 1.
Namely, a graphene layer/glassy carbon layer/glassy carbon
layer/graphene layer/polyimide substrate multi-layered structure
as required in claim 1. Therefore, claim 1 is allowable over the
prior art of record. Claims 2-12 directly or indirectly depend
from claim 1 and are allowable based on their dependencies.
	Regarding claim 16-18, there is currently no prior art
alone or in combination that teaches or render obvious a method
for fabricating a material that produced a layer structure as
recited in claim 16. Namely, a glassy carbon layer/graphene
layer/metal layer/silicon wafer multilayered structure as
required in claim 16. Therefore, claim 16 is allowable over the
prior art of record. Claims 17-18 depend from claim 16 and are
allowable based on their dependencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761